Title: From James Madison to Henry Wheaton, 15 October 1823
From: Madison, James
To: Wheaton, Henry


        
          Dear Sir
          Montpellier Ocr. 15. 1823
        
        I have recd. your letter of Sepr. 29. touching on your proposed biography of the late Mr. Pinkney. You have chosen a subject furnishing an opportunity of at once doing justice to your own pen, & to a memory with which a rich assemblage of rare gifts is associated.
        I should take pleasure in contributing any private recollections that might aid in finishing the portrait: but my intercourse with Mr. P. was almost entirely by written correspondence on public subjects. I never even had the gratification of hearing any of those splendid displays of eloquence so much admired for the diversified merits united in them.
        On looking into the letters from him preserved on my files, I find that during his diplomatic service in G. B. he was in the practice of adding to his official dispatches, private communications & comments, which give a continued & interesting view of the subjects then in controversy between that Country & the U.S. and of the latent as well as overt policy of the former in its unwise & unworthy career. The letters do equal honor to his penetration & to his patriotism, and are in the lucid & graceful style so familiar to him. I take for granted that this source of information is among the papers left by him to which you will have recourse. Should it be inferred in any instances that copies of letters to me have not been preserved, be so good as to note the dates of those found, and if chasms appear which I can supply, I shall readily do it; confiding as I do in the care & early return of memorials particularly valued by me. With cordial esteem
        
          James Madison
        
      